                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JERMICHAEL A. MCCALL,                   *
                                        *
       Plaintiff,                       *
                                        *
vs.                                     *     CIVIL ACTION NO. 18-00382-B
                                        *
ANDREW M. SAUL,                         *
Commissioner of Social                  *
Security,                               *
                                        *
       Defendant.                       *


                                      ORDER

       Plaintiff    Jermichael   A.    McCall     (hereinafter   “Plaintiff”)

seeks judicial review of a final decision of the Commissioner of

Social Security denying his claim for supplemental security income

under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et

seq.     On October 9, 2019, the parties consented to have the

undersigned conduct any and all proceedings in this case.              (Doc.

17).   Thus, the action was referred to the undersigned to conduct

all proceedings and order the entry of judgment in accordance with

28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73.              (Doc.

21).   Upon careful consideration of the administrative record and

the memoranda of the parties, it is hereby ORDERED that the

decision of the Commissioner be AFFIRMED.
I.    Procedural History1

      Plaintiff filed his application for benefits on August 11,

2015, alleging disability beginning August 10, 2015, based on

narcolepsy, depression, and anxiety.              (Doc. 10 at 178, 196).

Plaintiff’s application was denied at the initial stage, and upon

timely request, he was granted an administrative hearing before

Administrative Law Judge Ruth Ramsey (hereinafter “ALJ”) on July

21,   2017.    (Id. at 34,        97,   105,   137).    Plaintiff,    who   was

represented by counsel, appeared at the hearing from Selma, Alabama

and provided testimony related to his claims.            (Id. at 36-55).     A

vocational expert (hereinafter “VE”) also appeared at the hearing

and provided testimony.      (Id. at 53-54, 56-59).         On December 12,

2017, the ALJ issued an unfavorable decision finding that Plaintiff

is not disabled.     (Id. at 13-24).           The Appeals Council denied

Plaintiff’s request for review on August 17, 2018.              (Id. at 4).

Therefore, the ALJ’s decision dated December 12, 2017 became the

final decision of the Commissioner.            (Id.).

      Having   exhausted    his    administrative       remedies,    Plaintiff

timely filed the present civil action.             (Doc. 1).    The parties

agree that this case is now ripe for judicial review and is

properly before this Court pursuant to 42 U.S.C. §§ 405(g) and




1 The Court’s citations to the transcript in this order refer to
the pagination assigned in CM/ECF.


                                        2
1383(c)(3).

II.    Issue on Appeal

          1. Whether the ALJ reversibly erred in affording
             partial weight to the opinions of Plaintiff’s
             treating neurologist, and little weight to
             the opinion of the consultative medical
             examiner and to letters from Plaintiff’s
             former employers?

III. Factual Background

       Plaintiff was born on January 13, 1991 and was twenty-six

years of age at the time of his administrative hearing on July 21,

2017.    (Doc. 10 at 178).   At the time of his hearing, Plaintiff

lived with his mother and two younger siblings.       (Id. at 38-39).

Plaintiff testified that he had a sleeping disorder while in high

school but was able to complete his classes and graduate.      (Id. at

41).    Plaintiff has limited work experience, but he has worked as

a garbage collector, at a truck stop, as a laborer for a trucking

company, and performing data entry.      (Id. at 54-55, 215-17, 334).

He last worked in July 2015.       (Id. at 228).   Plaintiff testified

that the only reason he is unable to work is that he is narcoleptic

and unable to stay awake. (Id. at 43, 46). According to Plaintiff,

he has a driver’s license but has not driven in eight to ten years

because of his narcolepsy.     (Id. at 40-41).     Plaintiff has been

diagnosed with narcolepsy and sleep apnea.     (Id. at 340).   He uses

a continuous positive airway pressure (“CPAP”) machine nightly for

his sleep apnea.    (Id. at 50).    He has been prescribed medication



                                    3
for his narcolepsy and sleep apnea.          (Id. at 348, 350).   At the

hearing, Plaintiff testified that he was taking medication for

depression and anxiety but he was no longer taking the medication

prescribed for his narcolepsy because he “didn’t have any funds to

purchase it anymore.”      (Id. at 44-46).

IV.   Standard of Review

      In reviewing claims brought under the Act, this Court’s role

is a limited one.    The Court’s review is limited to determining

(1) whether the decision of the Commissioner is supported by

substantial evidence and (2) whether the correct legal standards

were applied.2   Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

1990).    A court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner.

Sewell v. Bowen, 792 F.2d 1065, 1067 (11th Cir. 1986).               The

Commissioner’s findings of fact must be affirmed if they are based

upon substantial evidence.     Brown v. Sullivan, 921 F.2d 1233, 1235

(11th Cir. 1991).   “Substantial evidence is more than a scintilla,

but less than a preponderance” and consists of “such relevant

evidence as a reasonable person would accept as adequate to support

a conclusion.”   Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983).   In determining whether substantial evidence exists,



2 This Court’s review of the Commissioner’s application of legal
principles is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th
Cir. 1987).

                                   4
a reviewing court must consider the record as a whole, taking into

account   evidence     both    favorable          and      unfavorable      to   the

Commissioner’s decision. Chester v. Bowen, 792 F.2d 129, 131 (11th

Cir. 1986) (per curiam); Short v. Apfel, 1999 U.S. Dist. LEXIS

10163, at *4 (S.D. Ala. June 14, 1999).

V.   Statutory and Regulatory Framework

     An individual who applies for Social Security disability

benefits must prove his or her disability.                 20 C.F.R. § 416.912.

Disability    is   defined    as   the       “inability      to   engage    in   any

substantial    gainful   activity            by   reason     of   any     medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months[.]”                     42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. § 416.905(a).                        The Social

Security regulations provide a five-step sequential evaluation

process for determining whether a claimant has proven his or her

disability.    See 20 C.F.R. § 416.920.

     The claimant must first prove that he or she is not engaged

in substantial gainful activity. Carpenter v. Comm’r of Soc. Sec.,

614 F. App’x 482, 486 (11th Cir. 2015) (per curiam).3                    The second


3 Federal Appendix cases are unpublished Eleventh Circuit opinions
and are not considered binding precedent, but they may be cited as
persuasive authority. 11th Cir. R. 36-2; Henry v. Comm’r of Soc.
Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive
authority.”).

                                         5
step requires the claimant to prove that he or she has a severe

impairment or combination of impairments.      Id.   If, at the third

step, the claimant proves that the impairment or combination of

impairments meets or equals a listed impairment, then the claimant

is automatically found disabled regardless of age, education, or

work experience.    Id.   If the claimant cannot prevail at the third

step, the ALJ must determine the claimant’s residual functional

capacity (“RFC”) before proceeding to step four. Id. A claimant’s

RFC is an assessment, based on all relevant medical and other

evidence, of a claimant’s remaining ability to work despite his or

her impairments.     Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997).   Once a claimant’s RFC is determined, the evaluation

proceeds to the fourth step, where the claimant must prove an

inability to perform his or her past relevant work.        Carpenter,

614 F. App’x at 486.

     If a claimant meets his or her burden at the fourth step, it

then becomes the Commissioner’s burden to prove at the fifth step

that the claimant is capable of engaging in another kind of

substantial gainful employment which exists in significant numbers

in the national economy, given the claimant’s RFC, age, education,

and work history.   Sryock v. Heckler, 764 F.2d 834, 836 (11th Cir.

1985) (per curiam). If the Commissioner can demonstrate that there

are such jobs the claimant can perform, the burden then shifts

back to the claimant to prove his or her inability to perform those


                                   6
jobs in order to be found disabled.             Hale v. Bowen, 831 F.2d 1007,

1011 (11th Cir. 1987) (citing Francis v. Heckler, 749 F.2d 1562,

1564 (11th Cir. 1985)).

VI.   The ALJ’s Findings

      In this case, the ALJ found that Plaintiff has the severe

impairments of sleep apnea, narcolepsy, and depression.                (Doc. 10

at 15).      The ALJ also found that Plaintiff has the non-severe

impairment    of   obesity.     (Id.       at   16).    The   ALJ   found   that

Plaintiff’s    impairments,     when   considered       individually    and   in

combination, do not meet or medically equal any of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R.

§§ 416.920(d), 416.925, and 416.926).               (Id.).    The ALJ further

found that Plaintiff has the RFC to perform a full range of work

at all exertional levels but with the following non-exertional

limitations: he can never climb ladders, ropes, or scaffolds; he

must avoid even moderate exposure to hazards, including hazardous

machinery and unprotected heights; he can never drive a commercial

vehicle; he can perform only simple, routine tasks and must be

provided short, simple instructions; he must be allowed breaks

every two hours; he cannot work at a fixed production rate pace;

and he must be provided reminders every two hours to help keep him

on task.     (Id. at 18).     The ALJ found that Plaintiff has no past

relevant work.     (Id. at 22).   However, based upon the testimony of

the VE, the ALJ concluded that Plaintiff can perform jobs that


                                       7
exist in significant numbers in the national economy, such as trash

collector, crate liner, and vending machine attendant.              (Id. at

22-23).    Thus, the ALJ found that Plaintiff is not disabled.         (Id.

at 23-24).

VII. Discussion

            A.    Substantial evidence supports the ALJ’s
                  assignment of partial weight to the
                  opinions    of   Plaintiff’s   treating
                  neurologist and little weight to the
                  opinions of the consultative medical
                  examiner    and    Plaintiff’s   former
                  employers.

     Plaintiff argues that the ALJ erred in assigning partial

weight to the opinions of his treating neurologist and little

weight to the opinion of the consultative medical examiner and to

letters submitted by two of his former employers, who stated that

his employment was terminated because he could not perform required

job duties due to a medical condition. (Doc. 12 at 4-6). Plaintiff

contends there “is no evidence in the record that does not support

these opinions.”      (Id. at 5).         The Commissioner counters that

substantial evidence supports the ALJ’s assessment of the opinion

evidence, and that there was good cause for the ALJ to reject the

subject opinions.      (Doc. 13 at 2-4).       Having carefully reviewed

the record in this case, the Court finds that Plaintiff’s claim is

without merit.

     As part of the disability determination process, the ALJ is

tasked    with   weighing   the   opinions   and   findings   of   treating,


                                      8
examining, and non-examining physicians.    In reaching a decision,

the ALJ must specify the weight given to different medical opinions

and the reasons for doing so.   See Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1179 (11th Cir. 2011).      The failure to do so is

reversible error.   See Williams v. Astrue, 2009 U.S. Dist. LEXIS

12010, at *4, 2009 WL 413541, at *1 (M.D. Fla. Feb. 18, 2009).

     The ALJ must give “substantial weight” to the opinion of a

claimant’s treating physician, unless “good cause” exists for not

doing so.   Costigan v. Comm’r, Soc. Sec. Admin., 603 F. App’x 783,

788 (11th Cir. 2015) (per curiam) (citing Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (per curiam)).

“The opinion of a one-time examining physician” is not entitled to

the same deference as that of a treating physician.        Petty v.

Astrue, 2010 U.S. Dist. LEXIS 24516, at *50, 2010 WL 989605, at

*14 (N.D. Fla. Feb. 18, 2010) (citing Crawford, 363 F.3d at 1160).

Also, an “ALJ is required to consider the opinions of non-examining

state agency medical and psychological consultants because they

‘are highly qualified physicians and psychologists who are also

experts in Social Security disability evaluation.’”       Milner v.

Barnhart, 275 F. App’x 947, 948 (11th Cir. 2008) (per curiam)

(citing 20 C.F.R. § 404.1527(f)(2)(i)).      “The ALJ may rely on

opinions of non-examining sources when they do not conflict with

those of examining sources.”    Milner, 275 F. App’x at 948 (citing

Edwards v. Sullivan, 937 F.2d 580, 584-85 (11th Cir. 1991)).


                                  9
     Whether considering the opinions of treating, examining, or

non-examining physicians, good cause to discredit the testimony of

any medical source exists when it is contrary to or unsupported by

the evidence of record.        Phillips v. Barnhart, 357 F.3d 1232, 1240

(11th Cir. 2004).       “Good cause may also exist where a doctor’s

opinions are merely conclusory, inconsistent with the doctor’s

medical records, or unsupported by objective medical evidence.”

Hogan v. Astrue, 2012 U.S. Dist. LEXIS 108512, at *8, 2012 WL

3155570, at *3 (M.D. Ala. Aug. 3, 2012).             The ALJ is “free to

reject the opinion of any physician when the evidence supports a

contrary conclusion.”     Sryock, 764 F.2d at 835 (citation omitted);

see also Adamo v. Comm’r of Soc. Sec., 365 F. App’x 209, 212 (11th

Cir. 2010) (per curiam) (“The ALJ may reject any medical opinion

if the evidence supports a contrary finding.”).         A court “will not

second guess an ALJ’s decision to reject a medical opinion for

‘good     cause’   so   long    as   the   ALJ   articulates   a   specific

justification for his decision.”           Hernandez v. Soc. Sec. Admin.,

Comm’r, 761 F. App’x 901, 903 (11th Cir. 2019) (per curiam) (citing

Hunter v. Comm’r of Soc. Sec. Admin., 808 F.3d 818, 823 (11th Cir.

2015)).

     The record reflects that, on March 11, 2013, Plaintiff was

admitted to Vaughan Regional Medical Center and underwent an

exploratory laparotomy due to a gunshot wound to the left side of

his chest. (Doc. 10 at 281).         Radiology studies performed on March


                                      10
19, 2013 showed no acute pulmonary abnormality, and Plaintiff’s

heart and lungs appeared unremarkable. (Id. at 321-25). Plaintiff

convalesced well and was discharged on March 19, 2013.                  (Id. at

281-82).

     On    October   29,   2015,   psychologist     Nina   E.   Tocci,    Ph.D.

performed a consultative mental status examination of Plaintiff.

(Id. at 329-31).     Plaintiff told Dr. Tocci that he had undergone

a sleep study once before and was diagnosed with narcolepsy and

sleep apnea, that he graduated from high school in regular classes,

and that he “worked data input ‘every now and then’ but was having

significant difficulty remaining alert and awake.”              (Id. at 329).

Plaintiff also told Dr. Tocci that he performed activities of daily

living without assistance, attended church sometimes, did not

drive, did not have friends, and that his day consisted of the

following: “sleep I get up in the morning to find me something to

eat, go back to bed or get on the couch go to sleep.”                   (Id. at

331).     Dr. Tocci noted that Plaintiff “could not recall his work

history and evinced slowed cognition and impaired memory.”                 (Id.

at 329).

     On    examination,    Plaintiff      was   oriented   to   time,    place,

person, and situation.       (Id. at 330).       He described his mood as

“tired,” his affect was somnolent and labile, he was fairly

groomed, his motor activity was unremarkable, and he had poor eye

contact and sleepy facial expressions. (Id. at 329-30). Dr. Tocci


                                     11
found      that     Plaintiff        demonstrated        fair     attention      and

concentration,      a   poor    fund    of    information   and    comprehension,

appropriate        thought      content        and     goal-directed        thought

organization, and some insight into his behavior.                     (Id. at 330).

Dr. Tocci noted that Plaintiff “appeared to be functioning within

the borderline range of intellectual ability.”                        (Id.).      She

diagnosed Plaintiff with narcolepsy and depressive disorder due to

narcolepsy, and she opined that his prognosis was guarded.                       (Id.

at 331).    In her summary, Dr. Tocci stated: “He would benefit from

consistent compliance with all forms of treatment, supportive

medical    intervention        until    compliance     is   90%    to    100%,   and

counseling.       He would also benefit from vocational training that

will consider his medical issues.”              (Id.).

     On    November     4,   2015,     Plaintiff     underwent    a     consultative

medical examination, which was performed by Huey R. Kidd, D.O.

(Id. at 334-37).        Dr. Kidd noted that Plaintiff was asleep on the

exam table when he walked into the room, and that he had to shake

Plaintiff to wake him.          (Id. at 334).        On examination, Dr. Kidd

found Plaintiff to be alert, pleasant, and interactive.                     (Id. at

335). Dr. Kidd also noted that Plaintiff had a regular heart rate,

clear lungs, no neurological deficits, completely normal range of

motion, and the ability to heel walk, toe walk, and touch his toes

and squat without difficulty. (Id. at 335-37). Dr. Kidd diagnosed

Plaintiff with sleep apnea and opined that it would be very


                                         12
difficult for Plaintiff to maintain employment.                      (Id. at 335).

       On November 24, 2015, State agency psychological reviewer

Donald E. Hinton, Ph.D. completed a Mental Residual Capacity

Assessment.       (Id. at 87-89).          In the assessment, Dr. Hinton opined

that Plaintiff is able to understand, remember, and carry out short

and simple instructions, but is moderately limited in his ability

to understand, remember, and carry out detailed instructions. (Id.

at   88).        Dr.    Hinton      further     opined     that    Plaintiff   is   not

significantly          limited     in   his    abilities    to    perform   activities

within a schedule, maintain regular attendance and punctuality,

sustain     an   ordinary        routine      without    special    supervision,    and

perform at a consistent pace without an unreasonable number and

length of rest periods, but that Plaintiff is moderately limited

in his ability to maintain attention and concentration for extended

periods.     (Id.).         Dr. Hinton opined that Plaintiff “is able to

concentrate and attend for reasonable periods of time.”                        (Id. at

89).    He also opined that Plaintiff has no social interaction or

adaptation limitations.             (Id.).

       On December 21, 2015, Plaintiff received treatment at the

Pine Apple Health Center (“Pine Apple”).                   (Id. at 353).     The notes

reflect that Plaintiff reported sleep apnea, and that he was

“[t]rying to get disability.”                  (Id.).    He also reported that he

had not seen his neurologist, Walid W. Freij, M.D., in a couple of

years   because        he   lost    his    insurance.       (Id.).      According    to


                                              13
Plaintiff, he was only awake for about four hours of any given

day.      (Id.).       Plaintiff   also    reported   that   he    was    on   no

medications.        (Id.).   On examination, Plaintiff was alert and

oriented to time, place, person, and situation, and he exhibited

appropriate mood and affect, normal judgment, and normal memory,

but poor insight.       (Id. at 355).      Plaintiff’s cardiovascular and

respiratory examinations were normal.           (Id.).    The notes reflect

that Plaintiff was counseled on the importance of losing weight,

which could improve his breathing during sleep, and was advised to

increase physical activity and decrease caloric intake.                  (Id. at

354).    He was also directed to continue to use his CPAP machine at

night.     (Id.).

       Plaintiff returned to Pine Apple for a routine follow-up visit

on January 28, 2016.         (Id. at 351).      He was oriented to time,

place, person, and situation but demonstrated inappropriate mood

and     affect.       (Id.   at    352).      Plaintiff      was    prescribed

methylphenidate (Ritalin).         (Id. at 351-52).

       Plaintiff presented to Dr. Freij at Neurology Consultants of

Central Alabama on February 1, 2016.           (Id. at 339).       He reported

using his CPAP machine every night and feeling refreshed in the

morning.     (Id.).     Plaintiff also reported to Dr. Freij that “he

was not taking any naps[,]”        and that he “always feels sleepy and

tired.”    (Id.).     The notes further reflect that Plaintiff’s weight

was stable, that he was previously on Ritalin for narcolepsy but


                                      14
was   not   on   it   currently,   and    that   he    was   currently   smoking

cigarettes. (Id.). On examination, Dr. Freij noted that Plaintiff

was well-developed, looked well-nourished, appeared pain-free and

strong, his heart was normal, he had normal breath sounds and no

wheezing, he was alert and oriented, his cranial nerves were

normal, his sensory and motor examinations were normal, and his

gait was normal.         (Id. at 339-40).             Dr. Freij stressed the

importance of weight loss and the continued use of the CPAP

machine.     (Id. at 340).    He also discussed with Plaintiff that he

should not operate machines or vehicles while he was sleepy.

(Id.).      Dr. Freij also noted that Plaintiff needed Provigil or

Nuvigil to help him stay awake but could not afford the medication

because of lack of insurance.        (Id.).

      Plaintiff had another follow-up visit at Pine Apple on March

2, 2016.     (Id. at 348).     The records reflect that Plaintiff was

sleeping soundly when the doctor entered the room.                (Id. at 348-

49). The records also reflect that Plaintiff was oriented to time,

place, person, and situation, that he demonstrated appropriate

mood and affect, normal memory, and poor insight and judgment, and

that he had normal cardiovascular and respiratory examinations.

(Id. at 349-50).       Plaintiff was prescribed Nuvigil for narcolepsy

and instructed to take one tablet every morning.                  (Id. at 348,

350).

      During a follow-up visit at Pine Apple on April 6, 2016,


                                         15
Plaintiff reported that “Nuvigil ha[d] been very good for him,”

and it was noted that Pine Apple would try to order more Nuvigil

for Plaintiff through patient assistance. (Id. at 357-58). During

the visit, Plaintiff complained of depression and a problem with

anger management.          (Id. at 358).        He was prescribed Celexa for

depression and directed to “continue daily walks to help depression

and [weight] loss.”         (Id. at 357).      On June 7, 2016, Plaintiff was

treated    again    at     Pine   Apple   and    complained     of   fatigue    and

difficulty concentrating.           (Id. at 346).        The notes reflect that

Plaintiff was still taking Nuvigil and that he had missed his

follow-up appointment with Dr. Freij.                 (Id. at 346, 357).     He was

counseled    on    improving      his   diet    and    increasing    his   physical

activity.     (Id. at 347).

     Plaintiff was again treated at Pine Apple on November 29,

2016.     (Id. at 357).      The records reflect that Plaintiff was not

taking any medication other than over-the-counter cold medication

and that he was out of Celexa, which he stated did not help his

depression.       (Id.).   A day later, Plaintiff was prescribed Prozac.

(Id. at 356).       Plaintiff returned to Pine Apple on December 29,

2016.   (Id. at 358).       The nurse noted: “I met the patient and went

over the records from Dr. Freij.           If he really wants disability he

needs to go back to Dr. Freij and also get another lawyer – I

suggested Mr. Coplin in Demopolis -              No charge today for advice.”

(Id.). Plaintiff was again seen at Pine Apple on February 6, 2017.


                                          16
(Id. at 345).    The records reflect that Plaintiff was not taking

any   medication;    however,    it   appears       that   he    was    prescribed

methylphenidate (Ritalin) during that visit.               (Id.).

      After over a year absence, Plaintiff next sought treatment

from Dr. Freij on March 6, 2017.             (See id. at 360).           Dr. Freij

again noted that Plaintiff reported using his CPAP machine every

night, that he was feeling refreshed in the morning, and that he

was not taking any naps.       (Id. at 360). Plaintiff reported feeling

tired in the evening and falling asleep whenever he watched

television.     (Id.).   Dr. Freij further noted that Plaintiff was

not taking any medication and was currently smoking cigarettes.

(Id.).   Plaintiff’s cardiac and lung examinations were normal, and

he was alert and oriented, had normal cranial nerves, normal

sensory and motor examinations, and normal gait.                (Id. at 360-61).

Dr. Freij instructed Plaintiff to continue using his CPAP machine,

discussed   weight    loss     with   him,    and    prescribed        Vyvanse   for

Plaintiff’s narcolepsy.        (Id. at 361-62).

      Plaintiff returned to Pine Apple on May 8, 2017.                     (Id. at

364).    It was noted that Plaintiff was taking medications which

included    Buspirone    for    anxiety      and    Fluoxetine    (Prozac)       for

depression.     (Id. at 364-65).        With regard to his sleep apnea,

Plaintiff was instructed to continue to use his CPAP machine and

to keep follow-up appointments with Dr. Freij, and the nurse

practitioner noted: “Will see if we can order Vyvanse through


                                       17
patient assistance that Dr. Friej [sic] wrote for patient.”            (Id.

at 365).

       On July 15, 2017, Dr. Freij completed a “Medical Source

Statement – Sleep Disorders.”        (Id. at 366).     In the form, Dr.

Freij    stated   that   Plaintiff   suffered   from   sleep   apnea   and

narcolepsy, with the associated conditions of airway obstruction

and hypertension, for which Plaintiff was currently using a CPAP

machine and taking Vyvanse daily, and that before taking Vyvanse,

Plaintiff “was tried on Provigil & Ritalin.”           (Id. at 366-67).

Dr. Freij opined that Plaintiff suffered from severe excessive

daytime somnolence that was so severe as to prevent work.         (Id. at

367).

       The ALJ afforded partial weight to Dr. Freij’s medical source

statement but found Dr. Freij’s opinion that Plaintiff could not

work due to excessive daytime sleepiness to be inconsistent with

the substantial evidence of record, such as Plaintiff’s report

that the narcolepsy medication Nuvigil had been “very good” for

him.     (Id. at 21).    The ALJ also found Dr. Freij’s opinion to be

in conflict with his own treatment records, all of which noted

that Plaintiff reported feeling refreshed in the morning after

using his CPAP machine at night and was not taking any naps.

(Id.).

       Substantial evidence supports the ALJ’s decision to reject

Dr. Freij’s opinion that Plaintiff cannot work due to excessive


                                     18
daytime sleepiness.           First, the ALJ did not reject all of Dr.

Freij’s medical records and findings, only the opinion contained

in   the    medical     source       statement     that     Plaintiff’s     daytime

somnolence was so severe as to prevent work because it was was not

consistent with Dr. Freij’s own treatment records or the other

record evidence.        During both of Plaintiff’s office visits to Dr.

Freij, Plaintiff reported that he was not taking any naps and that

he felt refreshed in the morning after using his CPAP machine at

night.     (Doc. 10 at 339, 360).          These statements flatly contradict

the assertion in the medical source statement that Plaintiff cannot

work due to severe excessive daytime sleepiness.                  While Plaintiff

complained of being tired in the evening, Dr. Freij’s treatment

notes do not indicate that Plaintiff was unable to stay awake or

function in the daytime due to excessive sleepiness.                  (See id. at

339-40, 360-61). Second, during Dr. Freij’s treatment of Plaintiff

in   February    2016       and   March    2017,   Dr.    Freij   never   cautioned

Plaintiff against working.                (See id.).      He instead instructed

Plaintiff not to operate machinery or drive a vehicle when he felt

sleepy. 4     (Id.     at    340).        Additionally,    upon   examination    of

Plaintiff, Dr. Freij uniformly found Plaintiff to be alert and

oriented,       with    normal       cardiac,      lung,     neurological,      and




4 Both of these restrictions are incorporated in Plaintiff’s RFC.
(See Doc. 10 at 18).


                                           19
musculoskeletal function. (Id. at 339-40, 360-61). These findings

are generally in line with the other medical evidence in the

record, which, as the ALJ noted, typically listed Plaintiff as

alert   and   oriented,   with    generally   normal   cardiovascular,

respiratory, and musculoskeletal function.

     In addition, as the ALJ observed, the record reflects that

Plaintiff’s narcolepsy was effectively treated with medication,

specifically Nuvigil.     Indeed, the Pine Apple treatment records

relect that Plaintiff took Nuvigil from March through at least

June 2016 and reported good results.     Plaintiff’s assertions that

regardless of how effective Nuvigil might be in treating his

narcolepsy, it is not effective for him because he cannot afford

to purchase it, and that Social Security rules require a claimant’s

inability to purchase treatment to be considered in determining

credibility, miss the mark.      (See Doc. 12 at 4-5).   Here, the ALJ

did not find that Plaintiff was noncompliant with prescribed

treatment, nor did she make a credibility finding with respect to

why Plaintiff discontinued taking the medication.        Instead, she

listed the fact that Plaintiff reported that Nuvigil had been “very

good” for him as a reason why Dr. Freij’s opinion was inconsistent

with other record evidence.      See Hernandez, 761 F. App’x at 904

(affirming ALJ’s decision to give little or no weight to doctors’

opinions partly because records showed that claimant’s conditions

were effectively treated with medication).


                                   20
       The undersigned finds it noteworthy that just one month after

Dr. Freij stated in February 2016 that Plaintiff needed Provigil

or Nuvigil but could not afford it, Pine Apple assisted Plaintiff

in securing Nuvigil and subsequently noted that Plaintiff had good

results using the medication.    (See Doc. 10 at 340, 348, 350, 357-

58).    Later, after Dr. Freij prescribed Vyvanse for Plaintiff in

March 2017, it was noted in May 2017 that Pine Apple would attempt

to order the medication through patient assistance.      (Id. at 361-

62, 365).    Indeed, Dr. Freij’s July 2017 medical source statement

reflects that Plaintiff was using his CPAP machine and taking

Vyvanse daily.     (Id. at 366).        While Dr. Freij stated in the

medical source statement that Plaintiff was suffering from severe

excessive daytime somnolence, there are no treatment records from

either Dr. Freij or Pine Apple reflecting either that Plaintiff

was suffering from excessive daytime sleepiness after beginning

Vyvanse or that the Vyvanse was not effective.        In sum, the ALJ

provided appropriate reasons, supported by substantial evidence,

to reject Dr. Freij’s opinion that Plaintiff is unable to work.

       Substantial evidence also supports the ALJ’s decision to

accord little weight to the opinion of the consultative medical

examiner, Dr. Kidd. As noted supra, Dr. Kidd opined that “it would

be very difficult for this man to maintain employment.”       (Id. at

335).     The ALJ determined that Dr. Kidd’s statement was not

supported by his physical examination of Plaintiff, and that it


                                   21
was “general and not supported by explanation.”              (Id. at 21).

Plaintiff argues that the ALJ erred in his assessment of Dr. Kidd’s

opinion.   (Doc. 12 at 5).     However, Dr. Kidd’s opinion was purely

conclusory and he pointed to no medical evidence in support of his

opinion.     Indeed, Dr. Kidd’s physical examination of Plaintiff

revealed no neurological deficits, a regular heart rate, clear

lungs, normal musculoskeletal findings, and that Plaintiff was

alert, pleasant, and interactive.         (Doc. 10 at 335).      Like Dr.

Freij’s medical source statement, Dr. Kidd’s opinion was at odds

with the treatment records of both Dr. Freij and Pine Apple.           In

view of the foregoing, substantial evidence supports the ALJ’s

assessment of Dr. Kidd’s opinion.

       Plaintiff also submitted statements from two of his former

employers.    (Id. at 227-28, 240-41).      The first, signed by Ricky

Powell and dated August 24, 2015, stated that Plaintiff was

employed by Ricky Powell Trucking as a laborer from January 2013

to January 2014 “but was terminated due to the fact he was unable

to perform the required duties because of a sleeping disorder.”

(Id. at 240).     The second, an unsigned and undated typed statement

from   “Anthony    Gwin-OPS   Mgr.   Advanced   Disposal,”   stated   that

Plaintiff “worked for Legacy Temp Angency [sic] from 7/1/15 until

7/24/15 and was let go because he was unable to perform duties

required because of medical condition.”         (Id. at 228).     The ALJ

considered both letters but gave them little weight.         (Id. at 22).


                                     22
With regard to Mr. Powell’s letter, the ALJ stated that “it is

general and does not give details as to how the sleeping disorder

impacted his work.           In addition, there is no evidence that Mr.

Powell      is   medically    trained   to    recognize   medical   signs     and

symptoms.”       (Id.) (internal record citation omitted).              As to Mr.

Gwin’s letter, the ALJ noted that Mr. Gwin’s statement was vague

and did not discuss what the medical condition was or specify how

it   kept    Plaintiff   from    performing     his   work    duties.      (Id.).

Although Plaintiff contends that the ALJ erred in affording both

of these letters little weight, the only argument he makes in this

regard is that “[w]hile it is true Mr. Powell is not medically

trained, medical training is not necessary to determine if someone

is asleep on the job.”         (Doc. 12 at 5).

      “Although the ALJ should consider evidence from non-medical

sources [such as employers], the ALJ is not required to assign the

evidence any particular weight.”             Farnsworth v. Soc. Sec. Admin.,

636 F. App’x 776, 784–85 (11th Cir. 2016) (per curiam).                 “Instead,

whether and how much weight the ALJ should give this kind of

evidence depends upon the particular facts of the case and a

variety of factors, including whether the opinion is consistent

with other evidence in the record.”             Id. at 785.

      The Court finds that the ALJ articulated valid reasons for

affording the letters of Mr. Powell and Mr. Gwin little weight.

Both letters are extremely vague. Mr. Powell stated that Plaintiff


                                        23
was terminated for being “unable to perform the required duties

because of a sleeping disorder[,]” but he provided no elaboration

whatsoever, including what Plaintiff’s required duties were, what

sleeping   disorder    he   was      referring     to,   or    specifically   how

Plaintiff’s sleeping disorder impacted his ability to work.                   (See

Doc. 10 at 240).      While Plaintiff admits that Mr. Powell has no

medical training, he maintains that such training is unnecessary

to determine if someone is asleep on the job.                   (Doc. 12 at 5).

However, Mr. Powell did not even go so far as to state that

Plaintiff fell asleep on the job; his letter was less specific.

Moreover, there are myriad other reasons besides a sleep disorder

or medical condition as to why an employee might fall asleep on

the job.     The ALJ correctly noted that there is no evidence that

Mr. Powell has the medical training to diagnose a sleep disorder

and distinguish its symptoms from other potential reasons for an

employee’s    sleepiness,      and    she    weighed     Mr.    Powell’s    vague

statement accordingly.

     Mr. Gwin’s unsigned letter was even less specific than Mr.

Powell’s, merely stating that Plaintiff was “unable to perform

duties required because of medical condition.”                 (Doc. 10 at 228).

As the ALJ pointed out, this statement fails to even hint at what

the alleged medical condition was, nor does it describe any of

Plaintiff’s    job   duties,    explain      how   the   unspecified       medical

condition prevented Plaintiff from performing those duties, or


                                        24
provide any rationale to support Mr. Gwin’s conclusion that it was

a medical condition rather than some other factor that prevented

Plaintiff from performing required job duties.

     In view of the foregoing, the ALJ correctly considered both

former employer letters and determined that they were of little

evidentiary value.   Therefore, she did not err in assigning little

weight to the letters, and Plaintiff’s claim must fail.

VIII.      Conclusion

     For   the   reasons   set   forth     herein,   and   upon   careful

consideration of the administrative record and memoranda of the

parties, it is hereby ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff’s claim for supplemental

security income be AFFIRMED.

     DONE this 27th day of March, 2020.

                                               /s/ SONJA F. BIVINS
                                         UNITED STATES MAGISTRATE JUDGE




                                  25
